
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 648
        RIN 0648-BF04
        Fisheries of the Northeastern United States; Amendment 17 to the Atlantic Surfclam and Ocean Quahog Fishery Management Plan
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notice of availability of proposed fishery management plan amendment; request for comments.
        
        
          SUMMARY:

          NMFS announces that the Mid-Atlantic Fishery Management Council has submitted Amendment 17 to the Atlantic Surfclam and Ocean Quahog Fishery Management Plan for review and approval by the Secretary of Commerce. We are requesting comments from the public on the amendment. Amendment 17 would establish cost recovery provisions for these individual transferable quota clam fisheries, modify how biological reference points are incorporated into the Fishery Management Plan, and remove the Plan's optimum yield range.
        
        
          DATES:
          Comments must be received on or before April 25, 2016.
        
        
          ADDRESSES:
          You may submit comments, identified by NOAA-NMFS-2015-0057, by any one of the following methods:

          • Electronic Submissions: Submit all electronic public comments via the Federal e-Rulemaking Portal. Go to www.regulations.gov/#!docketDetail;D=NOAA-NMFS-2015-0057, click the “Comment Now!” icon, complete the required fields, and enter or attach your comments.
          • Mail: John K. Bullard, Regional Administrator, NMFS, Greater Atlantic Regional Fisheries Office, 55 Great Republic Drive, Gloucester, MA 01930. Mark the outside of the envelope: “Comments on Surfclam/Ocean Quahog Amendment 17.”

          Instructions: Comments sent by any other method, to any other address or individual, or received after the end of the comment period, may not be considered by NMFS. All comments received are part of the public record and will generally be posted to www.regulations.gov without change. All personal identifying information (e.g., name, address, etc.) voluntarily submitted by the commenter may be publicly accessible. Do not submit confidential business information or otherwise sensitive or protected information.
          NMFS will accept anonymous comments. Attachments to electronic comments will be accepted via Microsoft Word, Microsoft Excel, WordPerfect, or Adobe PDF file formats only.

          Copies of Amendment 17, and of the draft Environmental Assessment and preliminary Regulatory Impact Review (EA/RIR), are available from the Mid-Atlantic Fishery Management Council, 800 North State Street, Suite 201, Dover, DE 19901. The EA/RIR is also accessible via the Internet at: www.greateratlantic.fisheries.noaa.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          Douglas Potts, Fishery Policy Analyst, 978-281-9341.
        
      
      
        SUPPLEMENTARY INFORMATION:

        We are soliciting public comments on Amendment 17 and its incorporated documents through the end of the comment period stated in this notice of availability. We will publish a proposed rule in the Federal Register that would implement the amendment's management measures for additional public comment, following NMFS's evaluation of the proposed rule under the procedures of the Magnuson-Stevens Fishery Conservation and Management Act. Public comments must be received by the end of the comment period provided in this notice of availability to be considered in the approval/disapproval decision on the amendment. All comments received by April 25, 2016, will be considered in the approval/disapproval decision on the amendment. To be considered, comments must be received by close of business on the last day of the comment period. Comments received after that date will not be considered in the decision to approve or disapprove Amendment 17, including those postmarked or otherwise transmitted by the last day of the comment period.

        The Mid-Atlantic Fishery Management Council developed this amendment to establish a program to recover the costs of managing the surfclam and ocean quahog individual transferable quota (ITQ) fisheries, as required by the Magnuson-Stevens Act, and to make administrative changes to improve the efficiency of the FMP. The Amendment would create a cost recovery program for the surfclam and ocean quahog ITQ fisheries modeled on the Council's existing cost recovery program for the Tilefish Individual Fishing Quota (IFQ) Program. Under the proposed program, any surfclam or ocean quahog ITQ permit holder who has quota share (i.e., receives an initial allocation of cage tags each year) would be responsible for paying a fee at the end of the year based on the number of their cage tags that were ultimately used to land clams that year. Amendment 17 would also modify how the FMP defines when the surfclam and ocean quahog stocks are overfished or experiencing overfishing so the definitions remain current to the best scientific information available. This action would also remove the optimum yield range from the FMP. Additional details of the proposed measures are available in the amendment document.
        
          Authority: 
          16 U.S.C. 1801 et seq.
          
        
        
          Dated: February 19, 2016.
          Jennifer M. Wallace,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 2016-03870 Filed 2-23-16; 8:45 am]
       BILLING CODE 3510-22-P
    
  